Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-20 are presented for examination.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Robert Y. Raheja (Reg. No.: 59274) on 26 August 2022.
The application has been amended as follows: 

11.	(Currently Amended) A secure data processing method of an electronic device, the method comprising:

disabling a first display driver included in a memory of the electronic device based on receiving secure data from an external server through a communication circuit of the electronic device;
enabling a second display driver included in a secure module which is physically separated from a processor of the electronic device; and
outputting a user interface comprising a first object corresponding to the secure data to a display of the electronic device by using the enabled second display driver.
Allowable Subject Matter
Claims 1-20 are allowed.
	The claims are directed to novel and non-obvious electronic devices and secure data processing method of an electronic device, the methods.  In particular, the closest prior art cited in the instant application and international search report does not teach nor suggest the highlighted features of the claims where the claims recite, at least in part, disabling a first display driver included in a memory of the electronic device based on receiving secure data from an external server through a communication circuit of the electronic device; enabling a second display driver included in a secure module which is physically separated from a processor of the electronic device; and outputting a user interface comprising a first object corresponding to the secure data to a display of the electronic device by using the enabled second display driver.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTOL-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARREN B SCHWARTZ whose telephone number is (571)270-3850. The examiner can normally be reached 9am-7pm EST, Monday-Thursday, 9am-5pm EST, Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph P Hirl can be reached on (571)272-3685. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DARREN B SCHWARTZ/Primary Examiner, Art Unit 2435